EXHIBIT 10.3

 

AMENDMENT NO. 1

TO

2014 OMNIBUS INCENTIVE PLAN

 

The following Amendment No. 1 (the “Amendment”) to the Nemus Bioscience, Inc.
2014 Omnibus Incentive Plan (the “Plan”), effective October 5, 2018, was adopted
by the Board of Directors (the “Board”) of Nemus Bioscience, Inc. (the
“Company”) on October 5, 2018 and approved by the Company’s stockholders on
October 5, 2018. Capitalized terms used herein shall have the meanings ascribed
in the Plan.

 

RECITALS

 

WHEREAS, pursuant to Section 3(a) of the Plan, the Board currently administers
the Plan;

 

WHEREAS, pursuant to Section 11.15(a) of the Plan, the Board may amend the Plan
from time to time; and

 

WHEREAS, the Board desires to amend the Plan to add an evergreen provision to
the share pool to ensure that annually additional shares are made available for
issuance under the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth in
this Amendment, effective as of October 5, 2018:

 

AMENDMENT

 

1. Amendment to Section 4.01. Section 4.01 of the Plan is hereby amended and
restated in its entirety by inserting the following in lieu thereof:

 



 

“Number of Shares Issuable. The total number of shares authorized to be issued
under the Plan shall equal the lesser of (i) 10% of the Company’s issued and
outstanding shares of Common Stock or (ii) a lesser number of shares determined
by the Board. In no event, however, shall the number of shares of Common Stock
available under the Plan be reduced as a result of the application of this
provision. The foregoing share limit shall be subject to adjustment in
accordance with Section 11.07. The shares to be offered under the Plan shall be
authorized and unissued Common Stock, or issued Common Stock that shall have
been reacquired by the Company. To the extent applicable, the total number of
shares of authorized to be issued under the Plan shall be subject to Section
260.140.45 of Title 10 of the California Code of Regulations.”

 



 

2. Other Terms and Conditions. Except as modified pursuant to this Amendment,
the Plan is ratified and confirmed in all respects.

 



   

   



 

I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of Nemus Bioscience, Inc. on October 5, 2018.

 



Executed on this 5th day of October, 2018.         By:

/s/ Dr. Brian Murphy

 

Name:

Dr. Brian Murphy

    Title:

Chief Executive Officer

 



 

 



 



 